An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

MELODEE MEGIA; AND DARLENE No. 66779
LEWIS, INDIVIDUALS,

Appellants, ,, . 
NEVADA PROPERTY 1, LLC DIBIA
 COSMOPOLITAN 0F LAS VEGAS, A JUN 3 B @315
DELAWARE LIMITED LIABILITY — I
; COMPANY,

 

Res ondents.

   

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
A and attorney fees. NRA? 42(1)).

It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. LINDEMA: i
BY: W ,

3 cc: Hon. Joanna Kishner, District Judge
Thierman Law Firm

Jackson Lewis RC.

Jackson Lewis P.C./VA

Eighth District Court Clerk

Ara H. Shirinian, Settlement J udge

SUPREME Scum
OF
NEVADA

CLERK’S ORDER

_  my» \5 “I 93097

mm”
I